Case 1:20-cr-00332-AT Document 2 Filed 07/07/20 Page 1 of 2
JUDGE TORRES

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA i

~ Vi 7 SEALED INDICTMENT

20 Cr.

WILLIAM SCOTT, ‘
a/k/a “T1ll Will,” :

Defendant. 3:

 

COUNT ONE

The Grand Jury charges:

1. On or about June 23, 2020, in the Southern
District of New York and elsewhere,, WILLIAM SCOTT, a/k/a “I11
Will,” the defendant, knowing he had previously been convicted
of a crime punishable by imprisonment for a term exceeding one
year, knowingly did possess ammunition, to wit, three rounds of
Eldorado Cartridge Corporation .380 caliber ammunition, which
had previously been shipped and transported in interstate and

foreign commerce.

(Title 18, United States Code, Section 922(g) (1).)

At Oa Acukc> Ado, Shravss

FOREPERSON AUDREW STRAUSS
Acting United States Attorney

 

 
Case 1:20-cr-00332-AT Document 2 Filed 07/07/20 Page 2 of 2

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
— -. _

WILLIAM SCOTT
a/k/a “I11 will,”

Defendant.

 

SEALED INDICTMENT
20 Cr.
(18 U.S.C. § 922{(g) (4).)
AUDREY STRAUSS
Acting United States Attorney.

A TRUE BILL

eure. Hort ga)

Foreperson

 

 

 
